Citation Nr: 1235551	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of head injury, to include headaches.



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1974.

This appeal to Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the benefit at issue.  The Veteran perfected a timely appeal of that determination.
The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

The Veteran was represented by a service organization at the RO; representation was withdrawn following issuance of the supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2011).  The Veteran has not assigned another representative and is representing himself on appeal.  

In the decision below, the Board reopens the claim and REMANDS it to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.


FINDINGS OF FACT

1.  A July 1979 rating decision denied entitlement to service connection for head injury residuals.  The Veteran was notified of the decision that same month.

2.  The Veteran did not appeal the July 1979 rating decision, and it became final.

3.  The evidence submitted since the July 1979 rating decision raises a reasonable possibility of establishing the claim, and it triggers the necessity for an addendum to the VA examination on the issue.  


CONCLUSIONS OF LAW

1.  The July 1979 rating decision that denied entitlement to service connection for residuals of head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence to reopen a claim for entitlement to service connection for residuals of head injury has been submitted.  The claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.159, 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board allows the benefit sought at this stage of the proceedings, discussion of VA's compliance with the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would serve no useful purpose,

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

New and Material Evidence

In April 1979, the Veteran applied for VA compensation for residuals of head injury.  A July 1979 rating decision notes the Veteran sustained a head injury due to trauma, with loss of consciousness, in October 1971, for which he was twice admitted for inpatient treatment.  The second admission was for posttraumatic headaches.  A May 1979 VA neurological examination report noted a normal neurological examination.  The July 1979 rating decision determined the Veteran's in-service head injury resolved without any chronic residuals.  The rating decision also noted the ENT examination was negative except for mild irritation of left external canal.  An RO letter, also dated in July 1979, informed the Veteran of the decision and of his appeal rights.  The Veteran did not appeal the decision, and it became final.  The Veteran filed to reopen the claim in October 2008.  

Analysis

Neither the October 2009 rating decision nor April 2010 statement of the case (SOC) specifically notes the RO reopened the Veteran's claim.  In light of the fact the RO afforded the Veteran a VA examination before issuing the rating decision, however, the Board infers the RO in fact reopened the claim and adjudicated it on the merits.  See 38 C.F.R. § 3.159(c)(4).  Nonetheless, Congress has vested the Board with the jurisdiction to determine whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

Generally, an unappealed RO denial is final.  38 U.S.C.A. § 7105.  The claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

The regulation applicable to the Veteran's appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  See Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of Appeals for Veterans Claims held the question of what constitutes new and material evidence requires referral only to the most recent final disallowance of a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).  New evidence is presumed credible-that is, it is not tested for weight and credibility.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence added to the claims file since the July 1979 rating decision includes the Veteran's and two other lay statements from relatives.  The Veteran asserts he experienced continuous headaches after his October 1971 head injury up to the present day and two statements from relatives attest that the Veteran experienced headaches after his return from active service.  A February 2010 VA examination report reflects diagnoses of sinus and tension type headaches.  

The lay statements provide evidence from a source other than the Veteran that he experiences severe headaches.  Though the February 2010 VA examination report concluded that headaches were unrelated to service, it included diagnoses of sinus and tension type headaches.  The additional evidence is presumed credible, and was not before the rating board at the time of the July 1979 rating decision.  The July 1979 rating action was based in part on a lack of evidence showing a concussion or residuals of a head injury.  Thus, new and material evidence has been submitted to reopen the claim for entitlement to service connection for residuals of head injury.  38 C.F.R. § 3.156(a).  The claim was properly reopened.  Although the Board has affirmed the  reopening of the Veteran's claim, and the RO in fact developed it, the medical opinion requires clarification.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, a decision on the merits of the claim must await a remand for some additional development.


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of head injury.  The claim is reopened, and the appeal is granted to this extent.



REMAND

The February 2010 VA examination report reflects the examiner conducted a review of the claims file.  The examiner opined that, based on the examination of the Veteran and the review of the claims file, there was less than a 50-percent probability that the Veteran's currently diagnosed tension headaches were causally connect to the in-service head injury.

The Board notes two items of concern: 1) the examiner referenced the July 1979 rating decision notation that there was no evidence of a concussion in service; and, 2) the examiner specifically noted the skull x-ray report could not be located in the claims file.  The Board notes the October 1971 skull x-ray examination report was not noted on a routine lab request slip.  Instead, the results of the Veteran's skull x-ray were noted on the back of a Standard Form (SF) 506, Physical Examination.  The diagnostic impressions included a linear skull fracture and a cerebral concussion.  The records of the Veteran's inpatient treatment are in a white records envelope labeled as such (Volume 2 of claims file), with an orange Post-It on the report.

The Board also notes that the February 2010 examination report does not reference a May 1979 VA outpatient entry that notes the Veteran reported he had experienced problems with pain interchangeably between his left and right ear ever since his 1971 head injury.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the claims file to the examiner who conducted the February 2010 examination.  Advise the examiner that the Veteran's and his relatives' 2008 lay statements are competent evidence on the issue of continuous symptomatology that must be considered.  The examiner should also be advised that a medical assessment must be made independently of a prior rating decision notation or determination against the Veteran's claim.

Ask the examiner to provide an addendum to the February 2010 examination report as to whether the October 1971 skull x-ray examination report changes the nexus opinion she rendered in February 2010.  A full explanation is requested.

If the examiner's opinion is still that there is less than a 50-percent probability that the Veteran's currently diagnosed headaches are causally related to the October 1971 head injury; ask the examiner if the currently diagnosed sinus headaches are causally related to the instances noted in the service treatment records?  Service treatment records of February 1974 note complaints of headaches and sinusitis; and, an April 1974 entry notes an assessment of rhinitis with chronic sinusitis.  Again, a full explanation is requested for any opinion rendered.

If the examiner who conducted the February 2010 examination is no longer available, please refer the claims file to an equally qualified examiner.  Should that examiner advise an opinion cannot be rendered without an examination, the AMC/RO will arrange the examination.  The claims file must be provided for review as part of any examination conducted.

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


